Title: From George Washington to George Augustine Washington, 10 June 1787
From: Washington, George
To: Washington, George Augustine

 

Dear George,
Philadelp[hi]a June 10th 1787.

I am very sorry to find by the last letters from Mount Vernon that you continue indisposed—My wish is, that you would not, in order to facilitate my business, expose yourself to what you have not a Constitution to bear. If a person is not able to undergo the heat of the Sun, or the fatiegue of exercise in warm weather, no good, but real evil, will result from the attempt; and therefore no more should be undertaken than you can execute with ease & safety. This too, is the most effectual mode of rendering me Service.
I have received a letter from Mr Ingraham since his arrival at Boston, informing me that he had purchased, and was about to ship for Alexandria, for my use, the leather he had been requested to procure for me; consequently, you may soon expect it; with this aid you cannot be at a loss in procuring the dificency, whatever it may be. Nor can you have any doubt of the Corn, if it was purchased from Mr Hunter. Speaking of Corn, it leads me to caution you against turning the furrow from the drilled Corn, especially after it has got to any size. I think the drilled Corn at Morris’s last year was injured thereby—and to this it was, that I inclined so strongly to the harrows; as I expected they would both weed, and stir the ground without throwing it ei⟨ther⟩ from, or to the Corn; the latter, two furrows (one on each side) if necessary, could always effect. The Corn that is manured with Fish, though it does not appear to promise much at first, may nevertheless be fine. This should be attended to, and particularly noted. For, in my conception it is not only possible, but highly probable. Delay no more time than necessity obliges, in commencing your turnip sowing, that the whole may be put in before the season is too far advanced, and the prospect of a Crop thereby diminished. It gives me concern to hear that the prospect of obtaining a Crop of Carrots & parsnips is so unpromising—To ascertain the value of these articles, & their product, was my grand object; in which I must be disappointed if they do not come up. Both of these, as well drilled as in broad cast, should be thinned as soon as they appear to be well established in the ground. If your Oats are heading at not more than 6 or 8 Inches high, I do not, any more than the Farmer does, see any

mode by which they can be cut; consequently the next best thing must be done with them, and this I suppose he can point out. Let your Summer plowing (or fallows) for wheat, be well performed—desire the Farmer to attend particularly to this; not only at French’s but wheresoever this work is going on. I would have you avoid using Mr Youngs Plows till I return, at least the one he has proved. the other may be tried by his directions, & if found superior to any other, have some more made by it, exactly agreeable to his plans—measurement—&ca—But quere, is his plow all Iron, or part Iron & part wood? from his letter I am in the dark on this head.
Be particularly carefull of all the Seeds sent by him, & Mr Pacey. Sow some of each, to try whether their vegitative properties are good, or are destroyed; and be particularly careful that they do not get mixed. The Seeds, especially those which will be to be sown soon, should not only be tried, but attention had where each sort (of the same species) is put; that no mistakes may happen, and the different kinds preserved pure & unmixed. This is very essential with respect to the Wheat. But as I observed before, the first thing necessary to be done is to ascertain the goodness of them—otherwise I may incur an expence in preparing for the reception of them unnecessarily. If the Turnip Seed should on trial (as we did the Clover Seed) prove good—do not fail to sow it in due Season—as I had rather depend upon that than the adulterated kind we have. I know not at what Season the different kind of Cabbage seeds sent me should be sown, or I would direct about them.
The Books intended for the Philadelphia Agricultural Society, I desire you will send to me, first taking out the Volume (the 6th I think) which is intended for me. At the same time (possibly the same package may do) send me my Blew Coat with the Crimson collar and one of those made of the Cloth sent me by the Spanish Minister—to wit that without lapels, & lined with white Silk—as I see no end to my staying here. get the Stage Master at Alexandria to take charge of it, or Mr Porter, or some Gentleman of that place, to embrace the opportunity of a passenger (on whom dependance can be placed) coming quite through, to bring it to me.
If I understand rightly the report of the ditchers, they made a miserable hand of Ditching in Easter week. It appears I think

by this report that Lawson worked 3 days—Daniel 1—Boatswain 2—and Paschall, Robbin, Bath & Charles 4 days each—In all 22 days—and in this time that they only dug 31 rods of a 4 feet ditch 21 Inches deep, & foot wide at bottom. If this Statement be true, Lawson ought to be spoken to; because it is not by any means, (unless there is something in the way of which I am not apprized) what ought to have been done.
I did not know that Knowles professed, or in any degree understood Brick making—and if this is the case, he will spoil all the Bks he attempts to Burn; & I shall, in consequence, be disappointed in my work—What work is Cornelius about? Who is at work with him? let this be brought into the weekly report as it is necessary I should know how he advances that I may provide for him accordingly, if I can, at this distance. What progress is made on the Green House? Desire Matthew to give me the exact dimension of the Windows (one will do) of the dining room; within the casement (in the room) that I may get a Venetian blind, such as draws up & closes, and expands made here, that others may be made by it, at home. the height from the bottom to top, and width is all that is necessary within the casement.
The Miller must continue, though I do not think he understands the Manufacture of Wheat equal to Roberts. It is of great importance to widen, repair, & cleanse the Race of the Mill; but whether you can do it before, or after harvest, or at all, must depend upon Circumstances; for it is impossible for me, at this distance, to determine—nor shall I pretend to give any opinion thereon.
Let Mr Lear know that I have Franked & forwarded his letter to Mr Lincoln—and now send him two which came under cover to me. also that I will chearfully do the same with any others that may come to my hands from, or to him. As the Convention do not publish their proceedings I have nothing more to communicate than what you will find in the Papers, which I have ordered to be forwarded to Mount Vernon. Give my love to Fanny—and best wishes to Mr Lear.
With sincere Affection, and between ten & 11 Oclock at Night, the Post going off at 6 in the Morning I am Yrs

Go: Washington

